Citation Nr: 0834337	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  01-03 461A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Whether the Board has jurisdiction over the claims for 
service connection denied in a July 27, 2004 rating decision.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2006 and August 2007 for 
further action.  The case has been returned to the Board for 
further appellate review. 

Following certification to the Board and preparation of 
Appellant's Brief, the filed a VA Form 21-22 at the RO to 
appoint a different service organization as his 
representative.  The cover page reflects the new 
representative.  See 38 C.F.R. §§ 20.601, 20.604, 20.607, 
20.1304.


FINDINGS OF FACT

1.  The veteran was requested in a letter dated September 
2007 to clarify which issues he was attempting to appeal in 
his August 2004 Notice of Disagreement (NOD).

2.  No response to the letter was received from the veteran 
or his representative.


CONCLUSION OF LAW

The claims for service connection adjudicated in the July 
2004 rating decision were never properly appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A notice of disagreement (NOD) pertaining to a July 2004 
rating decision was submitted on behalf of the veteran by his 
representative in August 2004.  That rating decision 
contained multiple issues and the NOD did not specify the 
issues being appealed.  The Board notes that if the RO 
adjudicates several issues at the same time, the specific 
issues with which the claimant disagrees must be identified.  
38 C.F.R. § 20.201.  Thus, the RO attempted to clarify the 
NOD by communicating with the representative; however, the 
representative indicated he was not able to contact the 
veteran, and no clarification of the NOD by the 
representative was provided.

The Board remanded the claim during both April 2006 and 
August 2007, attempting to ascertain which issue(s) the 
veteran wished to appeal in the August 2004 NOD.  The veteran 
was sent a letter from the AMC during September 2007, 
requesting that the veteran clarify which denial of service 
connection he was attempting to appeal.  A copy was also 
provided to his representative.  The letter further 
instructed the veteran to reply as soon as possible or within 
60 days at most.  There was no response forthcoming to this 
letter, from either the veteran or his representative.  The 
June 2008 Appeal Pre-Certification Review (in lieu of VA Form 
646) from the veteran's representative at the time noted only 
that the case was ready for certification, with no 
clarification of the NOD.

Accordingly, the issues of service connection for lichen 
planus and low back pain have not been properly appealed, and 
the Board lacks jurisdiction on these claims.  38 C.F.R. § 
20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002) (assuming the veteran desired appellate review, 
meeting the requirement of section 20.201 was not an onerous 
task).   




ORDER

The appeal is dismissed for lack of jurisdiction.




		
K.A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


